Citation Nr: 1702368	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  11-04  612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for residuals of a fracture of the right distal fibula with arthritis of the ankle and lateral collateral ligament (LCL) sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran had active service from August 1972 to April 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a Travel Board hearing in August 2012.  A transcript of the testimony offered at the hearing has been associated with the record.  

In November 2014, the Board remanded the matter for additional development.  The issue has returned to the Board.  

In a March 2016 rating decision, the Appeals Management Center (AMC) granted entitlement to a 20 percent evaluation for residuals of a fracture of the right distal fibula with arthritis of the ankle, effective April 30, 2015.   Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the maximum benefit sought was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Due to the assessment of the LCL sprain of the right ankle as part of the present disability, the Board has clarified the issue on appeal to include this diagnosis.  The scope of a claim may be defined by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons. v. Shinseki, 23 Vet. App. 1, 5 (2009).

Here, and related to another claim, VA provided the Veteran a VA examination in July 2016.  The report contains findings pertaining to the severity of the disabilities on appeal, i.e. those of the right ankle.  There are also up-to-date VA records.  Although the Agency of Original Jurisdiction (AOJ) did not consider this evidence in the first instance, in a December 2016 statement, the Veteran, through his appointed representative, waived initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c) (2016).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When this case was previously before the Board in November 2014, the issue of entitlement to a disability evaluation in excess of 10 percent for residuals of a fracture of the right distal fibula with arthritis of the ankle was remanded in order to assess the severity of the disability.  

In response to the remand, the Veteran was afforded a VA examination on April 30, 2015, which resulted in assessments of osteoarthritis of the right ankle and LCL sprain, chronic, recurrent, of the right ankle.  The examination report contains goniometrics, and notes that there was pain with weight-bearing.  Dorsiflexion was to 20/20 degrees, and plantar flexion was to 40/45 degrees, apparently on passive motion.  Examination of the left ankle was normal.

In July 2016, in relation to claims for service connection of disabilities secondary to the service-connected disability on appeal, the Veteran was afforded a VA examination of the ankles.  Examination showed degenerative arthritis of the right ankle.  Dorsiflexion was to 15/20 degrees, and plantar flexion was 10/45 degrees.  The left ankle exhibited plantar flexion limited to 5 degrees, although the examiner did not note any pain on motion during objective examination.  It is unclear if range of motion testing was done on active and passive motion.  There was evidence of pain on weight-bearing.  

Although the examination reports reflect evidence of pain with weight-bearing, the examinations are unclear as to whether testing of the joint was performed on active and passive motion, and in both weight-bearing and nonweight-bearing positions.  38 C.F.R. § 4.59 (2016) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  Moreover, the examiner noted the presence of pain on examination, but did not specify at which degree in the arc of motion the pain began.

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

For these reasons, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected fracture of the right distal fibula with arthritis of the ankle and lateral collateral ligament (LCL) sprain.   Access to the electronic claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating ankle disabilities.  All pertinent pathology found on examination should be noted on the evaluation report.

The examination should include testing of the right and left ankle joints for pain in active motion, passive motion, weight-bearing and nonweight-bearing for both the joint in question and any paired joint, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, she or he should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

The examiner should opine whether there would be additional limits on functional abilities with repeated use or during flare-ups, to include as a result of pain.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible.  If such is not feasible, the examiner should explain why.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to last known address.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Thereafter, undertake any other development deemed necessary, then review the claim in light of all the evidence of record.  If any determination remains adverse, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and be given an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




